Citation Nr: 1707141	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  15-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to a disability rating in excess of 10 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from at least February 1984 to March 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the case currently resides with the Atlanta, Georgia RO.  

The Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge in September 2015, and a transcript of the hearing is associated with his claims folder.  Thereafter, in June 2016, the Board remanded to the RO issues of service connection for left knee disability and a higher rating for migraine headaches for further development.  At the same time, the Board rendered a final decision on the matter of entitlement to an increased rating for status post right total knee replacement.  In October 2016, the RO granted service connection for left knee disability and so that issue is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4,124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran filed the current claim in August 2012.  He appeals for a higher rating for his service-connected migraine headaches, which are rated as 10 percent disabling, under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Diagnostic Code 8100 provides for a 10 percent rating for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  It provides for a 30 percent rating for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In April 2013, the Veteran indicated that he has migraine headache attacks, with some lasting 9-10 days.  He stated that the pain could last 2-3 hours or 15-20 minutes, and that so far nothing helps them.  They come in the early mornings like at 2 or 3 a.m. or at 9 a.m.

On VA examination in May 2013, the examiner indicated that the Veteran had been diagnosed with migraine including migraine variants.  He had been on and off of medications for migraines since 1981.  Until recently, he was having about 1-2 headaches every 3 months, but for the past couple of weeks, he had been having them daily.  He indicated that the duration of typical head pain was 45 minutes to an hour, with the pain typically being on the right side of his head.  Characteristic prostrating attacks of migraine headache pain once in 2 months was reported.  The examiner indicated that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain.  He did not have prostrating attacks of non-migraine headache pain.  It was indicated that his headache condition did not impact his ability to work.  

In September 2013, the Veteran contacted VA's crisis hot line, indicating that he wanted to kill himself.  A crisis line employee called him back, and he said that he had been exaggerating to make VA aware of excruciating pain he was in.  The cause of the pain was not mentioned.  

Later in September 2013, the Veteran stated that he was having migraine headaches every other day, and that some of them lasted for as long as a month straight.  He reported that he could not function enough to go to the doctor, and he mentioned that he did not have a private physician or insurance to go to one.  

The Veteran was seen for a headache at a private hospital in May 2015.  There are numerous current VA medical records of treatment of record.  June 2015 VA medical records show that the Veteran complained of migraine headaches, worse over the past month, waking him up at night.  He stated that throbbing right temple and eye symptoms would last several hours.  June 2015 VA medical records also confirm that oxygen was prescribed.  There was an impression of migraine, "without mention of intractable migraine".  Also in June 2015, it was noted that the Veteran reported having headaches which would have intense pain that lasted 1 1/2 to 2 hours and could recur on the same day.  Clinical findings were essentially normal at that time.  No findings which were attributed to headaches were reported.  The Veteran was prescribed portable oxygen and told to use it for 15 minutes at the onset of headache.  On VA evaluations in January and July 2016, it was reported that the Veteran had seen neurology for headaches.  He was using 100 percent oxygen for headaches about 4 times per month, with good results.  

Based on the record, the Board concludes that a disability rating in excess of 10 percent for the Veteran's migraine headaches is not warranted for any part of the rating period, as the preponderance of the evidence shows that he does not have migraines with characteristic prostrating attacks occurring on an average once a month over the last several months at any time during the appeal.  This is the criteria for a 30 percent rating, and the VA examiner in May 2013 indicated that he had characteristic prostrating attacks only once in 2 months, which permits no more than a 10 percent rating under Diagnostic Code 8100.  None of the probative evidence of record indicates that he has migraines with characteristic prostrating attacks occurring on an average once a month.  By the time of the VA evaluations in January and July 2016, the Veteran was using oxygen for headaches about 4 times per month, and was having good results with that treatment.  

The Board has considered any and all lay statements from the Veteran about the severity of his disability.  The Veteran is competent to describe his headache symptoms because this requires only personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  In April 2013 that the Veteran reported having migraine headache attacks, with some lasting 9-10 days, and in May 2013 that the Veteran reported having headaches as frequently as daily.  The Veteran testified during his September 2015 hearing that twice a day, he was having very severe headaches and could not really function during them.  To the extent that the Veteran's reports regarding his symptoms can be construed as asserting that he has characteristic prostrating attacks occurring on average once a month, the Board finds that his reports of pain are not credible.  This is so because in September 2013, he admitted that he had been exaggerating about pain to VA providers.  

Additionally, the reports on VA evaluations in January and July 2016 indicate that he was using oxygen for headaches with good results, which does not support a finding of characteristic prostrating headaches occurring on average once a month.  Additionally, the treatment and examination records provide more specific and exact information than the Veteran provided during his hearing, as to whether he meets the criteria for a 30 percent rating, and show that he does not have characteristic prostrating attacks occurring on an average once a month.  

Other considerations

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected migraine headache disability.  The symptoms and impairment caused by the service-connected headache disability are specifically contemplated by the schedular rating criteria.  These include the claimed impairment, mentioned above, due to headache attacks.  No other symptoms are claimed or shown.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the collective impact of the service-connected headache disability has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran filed a claim for TDIU in September 2015, mentioning that he had treatment for migraine headaches, but indicating that his right knee disability was what rendered him unemployable.  He has not expressly appealed the November 2015 RO determination denying him a TDIU.   

Additionally, there is no evidence of unemployability due to the disability at issue.  To the contrary, the VA examiner in May 2013 indicated that the Veteran's headache condition does not impact his ability to work.  Additionally, records received from Social Security Administration indicate that he has headaches, but that other conditions are what disable him for Social Security Administration purposes.  Accordingly, the Board finds that further consideration of TDIU is not warranted.

The preponderance of the evidence is against the claim and there is no doubt to be resolved in the Veteran's favor.  Accordingly, the claim may not be granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board is grateful to the Veteran for his multiple years of honorable service, and regrets that a more favorable outcome could not be reached.  


ORDER

A disability rating in excess of 10 percent for migraine headaches is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


